Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is responsive to communications filed on 01/03/2022. Claims 1-33 and 35-46 are pending.

Response to Arguments
Applicant’s arguments, see Remarks p. 11, filed 01/03/2022, with respect to rejection(s) under section(s) 101, 112(a) and 112(b) have been fully considered and are persuasive. The rejection(s) under section(s) 101, 112(a) and/or 112(b) of claims 34-45 has been withdrawn. 
Applicant’s arguments, see Remarks p. 12, filed 01/03/2022, with respect to the rejection(s) of claim(s) 1-33 and 35-45 under section 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of U.S. Pub. No. 2014/0280493 (“Ortiz Rodriguez”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 7-16, 18-27, 29-33 and 35-39 and 41-45 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. No. 9,451,013 (“Roth”), in view of U.S. Pub. No. 2014/0280493 (“Ortiz Rodriguez”), in view of U.S. Pat. No. 10,853,111 (“Gupta”), and further in view of U.S. Pub. No. 2018/0136960 (“Zhang”).

Regarding claim 1, Roth teaches a method, comprising: 
receiving, by a cloud cache management controller (CCMC) running on computing resources of a cloud (Figs. 1 and/or 3, 118 and/or 302F), multiple sets of service attributes (Figs. 6 and/or 7 describing the collection of various data relating to 
receiving, by the CCMC, a first cloud cache management request (“actions might be taken manually, in response to commands received from customers or other users 108 of the distributed execution environment 102,” Col. 21, lines 50-67) comprising a cloud cache management operation (Fig. 9, commands 904A – 904E); 
retrieving, by the CCMC, a set of service attributes from the multiple sets of service attributes (“The instance availability information 114 might also be utilized to queue or prioritize instance launch requests…Instance launches for replacement instances for heavily affected customers might also be prioritized…Using these mechanisms, instances can be launched in accordance with a priority based at least in part on the instance availability information associated with one or more other instances,” Col. 23, line 60 – Col. 24, line 14) based on an evaluation of the cloud cache management operation (Roth: “different types of actions might be taken based upon the identified type of failure or potential for failure,” Col. 23, lines 36-49); 
determining, by the CCMC, a forwarding procedure (“queue…instance launch requests,” Col. 23, line 60 – Col. 24, line 14) the first cloud cache management request based on a priority value (“The instance availability information 114 might also be utilized to queue or prioritize instance launch requests,” Col. 23, line 60 – Col. 24, line 14); and

Roth fails to teach a set of CCSIs, each CCSI of the set of CCSIs corresponding to a different cloud application instance of a cloud application and storing corresponding in-memory data used by the different cloud application instance. Ortiz Rodriguez teaches a set of CCSIs, each CCSI of the set of CCSIs corresponding to a different cloud application instance of a cloud application (“Depending upon the service (205-207) that the user wants to access, service agent 203 loads the appropriate implementation as service instance 204 at runtime,” ¶ [0030]; “Service agent 203 loads an instance 210 of cache service that corresponds to the selected service instance 204,” ¶ [0032]) and storing corresponding in-memory data used by the different cloud application instance (Fig. 4, 410-414; also ¶ [0041]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate cache instances corresponding to service instances, as taught by Ortiz Rodriguez, into Roth, in order to utilize cache instances that know the appropriate service call for the corresponding service instance, thereby improving interoperability between the cache instance and the service instance.
Roth-Ortiz Rodriguez fails to teach sending the first cloud cache management request to a cloud cache service instance (CCSI). Gupta teaches sending a migration command to an instance associated with the migration (“The migration commands 316 may be sent to the instances, services, and resources 310 associated with the migration,” Col. 13, lines 1-20). It would have been obvious to one of ordinary skill in the 
Roth-Ortiz Rodriguez-Gupta fails to teach a priority value for the first cloud cache management request calculated based on the retrieved set of service attributes. Zhang teaches a priority value for a cloud management request calculated based on a set of service attributes (“Priority may be determined in several ways as discussed above including strengths for priorities assigned by customers 140 and strengths assigned by the CSP based on customer 140 SLA, time of receiving the preference (e.g., preferences received earlier are given higher strengths than preferences received later or retrieved from a database), type of time preference (e.g., positive or negative), size of preference's time range (e.g., smaller ranges are given higher strength than larger ranges), etc.,” ¶ [0076]; “strengths (or weights) may be associated with each of the preferences. These strengths may be assigned by the customers 140 in their communications or assigned by the tenant control engine 200. Strengths represent a degree to which the tenant control engine 200 will attempt to satisfy the customer preferences, such that stronger preferences may be satisfied at the expense of weaker preferences,” ¶ [0042]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate prioritization, as taught by Zhang, into Roth-Ortiz Rodriguez-Gupta, in order to avoid, resolve, and mitigate conflicts when implementing tenant control in a cloud update.

Regarding claim 12, Roth teaches a non-transitory computer readable medium having instructions stored thereon that, when executed by at least one computing device, cause the at least one computing device to perform operations (Col. 27, lines 12-56) comprising: 
receiving multiple sets of service attributes (Figs. 6 and/or 7 describing the collection of various data relating to the operational status of instances), each set of the multiple sets of service attributes related to a cloud cache service instance (CCSI) (“Instances of other types of resources might also be utilized including, but not limited to…instances of caching resources,” Col. 5, lines 43-67); 
receiving a first cloud cache management request (“actions might be taken manually, in response to commands received from customers or other users 108 of the distributed execution environment 102,” Col. 21, lines 50-67) comprising a cloud cache management operation (Fig. 9, commands 904A – 904E); 
retrieving a set of service attributes from the multiple sets of service attributes (“The instance availability information 114 might also be utilized to queue or prioritize instance launch requests…Instance launches for replacement instances for heavily affected customers might also be prioritized…Using these mechanisms, instances can be launched in accordance with a priority based at least in part on the instance availability information associated with one or more other instances,” Col. 23, line 60 – Col. 24, line 14) based on an evaluation of the cloud cache management operation (Roth: “different types of actions might be taken based upon the identified type of failure or potential for failure,” Col. 23, lines 36-49); 

sending, by the CCMC, the first cloud cache management request based on the forwarding procedure (“The instance availability information 114 might also be utilized to queue or prioritize instance launch requests,” Col. 23, line 60 – Col. 24, line 14).
Roth fails to teach a set of CCSIs, each CCSI of the set of CCSIs corresponding to a different cloud application instance of a cloud application and storing corresponding in-memory data used by the different cloud application instance. Ortiz Rodriguez teaches a set of CCSIs, each CCSI of the set of CCSIs corresponding to a different cloud application instance of a cloud application (“Depending upon the service (205-207) that the user wants to access, service agent 203 loads the appropriate implementation as service instance 204 at runtime,” ¶ [0030]; “Service agent 203 loads an instance 210 of cache service that corresponds to the selected service instance 204,” ¶ [0032]) and storing corresponding in-memory data used by the different cloud application instance (Fig. 4, 410-414; also ¶ [0041]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate cache instances corresponding to service instances, as taught by Ortiz Rodriguez, into Roth, in order to utilize cache instances that know the appropriate service call for the corresponding service instance, thereby improving interoperability between the cache instance and the service instance.

Roth-Ortiz Rodriguez-Gupta fails to teach a priority value for the first cloud cache management request calculated based on the retrieved set of service attributes. Zhang teaches a priority value for a cloud management request calculated based on a set of service attributes (“Priority may be determined in several ways as discussed above including strengths for priorities assigned by customers 140 and strengths assigned by the CSP based on customer 140 SLA, time of receiving the preference (e.g., preferences received earlier are given higher strengths than preferences received later or retrieved from a database), type of time preference (e.g., positive or negative), size of preference's time range (e.g., smaller ranges are given higher strength than larger ranges), etc.,” ¶ [0076]; “strengths (or weights) may be associated with each of the preferences. These strengths may be assigned by the customers 140 in their communications or assigned by the tenant control engine 200. Strengths represent a degree to which the tenant control engine 200 will attempt to satisfy the customer preferences, such that stronger preferences may be satisfied at the expense of weaker preferences,” ¶ [0042]). It would have been obvious to one of ordinary skill in the art 

Regarding claim 23, Roth teaches a computing system, comprising: 
at least one processor (Fig. 11, 1104); 
a memory operatively coupled to the processor and storing computer-readable instructions, which when executed by the processor cause the device to perform operations (Fig. 11, 1118; Col. 27, lines 12-56) comprising: 
receiving multiple sets of service attributes (Figs. 6 and/or 7 describing the collection of various data relating to the operational status of instances), each set of the multiple sets of service attributes related to a cloud cache service instance (CCSI) (“Instances of other types of resources might also be utilized including, but not limited to…instances of caching resources,” Col. 5, lines 43-67); 
receiving a first cloud cache management request (“actions might be taken manually, in response to commands received from customers or other users 108 of the distributed execution environment 102,” Col. 21, lines 50-67) comprising a cloud cache management operation (Fig. 9, commands 904A – 904E); 
retrieving a set of service attributes from the multiple sets of service attributes (“The instance availability information 114 might also be utilized to queue or prioritize instance launch requests…Instance launches for replacement instances for heavily affected customers might also be prioritized…Using these 
determining, by the CCMC, a forwarding procedure (“queue…instance launch requests,” Col. 23, line 60 – Col. 24, line 14) the first cloud cache management request based on a priority value (“The instance availability information 114 might also be utilized to queue or prioritize instance launch requests,” Col. 23, line 60 – Col. 24, line 14); and
sending, by the CCMC, the first cloud cache management request based on the forwarding procedure (“The instance availability information 114 might also be utilized to queue or prioritize instance launch requests,” Col. 23, line 60 – Col. 24, line 14).
Roth fails to teach a set of CCSIs, each CCSI of the set of CCSIs corresponding to a different cloud application instance of a cloud application and storing corresponding in-memory data used by the different cloud application instance. Ortiz Rodriguez teaches a set of CCSIs, each CCSI of the set of CCSIs corresponding to a different cloud application instance of a cloud application (“Depending upon the service (205-207) that the user wants to access, service agent 203 loads the appropriate implementation as service instance 204 at runtime,” ¶ [0030]; “Service agent 203 loads an instance 210 of cache service that corresponds to the selected service instance 
Roth-Ortiz Rodriguez fails to teach sending the first cloud cache management request to a cloud cache service instance (CCSI). Gupta teaches sending a migration command to an instance associated with the migration (“The migration commands 316 may be sent to the instances, services, and resources 310 associated with the migration,” Col. 13, lines 1-20). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate sending commands to an instance, as taught by Gupta, into Roth-Ortiz Rodriguez, in order to cause an instance to pause, reboot and/or shutdown.
Roth-Ortiz Rodriguez-Gupta fails to teach a priority value for the first cloud cache management request calculated based on the retrieved set of service attributes. Zhang teaches a priority value for a cloud management request calculated based on a set of service attributes (“Priority may be determined in several ways as discussed above including strengths for priorities assigned by customers 140 and strengths assigned by the CSP based on customer 140 SLA, time of receiving the preference (e.g., preferences received earlier are given higher strengths than preferences received later or retrieved from a database), type of time preference (e.g., positive or negative), size of 

Regarding claim 35, Roth teaches a cloud caching service system, comprising: 
a cloud cache service manager (Figs. 1-2, USER COMPUTING SYSTEM 110) comprising:
first at least one processor (Fig. 11, 1104);
a first memory operatively coupled to the first at least one processor and storing first computer-readable instructions, which when executed by the first at least one processor causes the CCMC to perform first operations (Col. 27, lines 12-56) including:
sending a first cloud cache management request comprising (“actions might be taken manually, in response to commands received from customers or other users 108 of the distributed execution environment 102,” Col. 21, lines 50-67) a cloud cache management operation (Fig. 9, commands 904A – 904E); and

second at least one processor (Fig. 11, 1104);
a second memory operatively coupled to the second at least one processor and storing second computer-readable instructions, which when executed by the second at least one processor causes the CCMC to perform second operations (Col. 27, lines 12-56) including: 
receiving multiple sets of service attributes (Figs. 6 and/or 7 describing the collection of various data relating to the operational status of instances), each set of the multiple sets of service attributes related to a cloud cache service instance (CCSI) (“Instances of other types of resources might also be utilized including, but not limited to…instances of caching resources,” Col. 5, lines 43-67); 
retrieving a set of service attributes from the multiple sets of service attributes (“The instance availability information 114 might also be utilized to queue or prioritize instance launch requests…Instance launches for replacement instances for heavily affected customers might also be prioritized…Using these mechanisms, instances can be launched in accordance with a priority based at least in part on the instance availability information associated with one or more other instances,” Col. 23, line 60 – Col. 24, line 14) based on an evaluation of the cloud cache management operation (Roth: “different types of actions might be taken based upon the identified type of failure or potential for failure,” Col. 23, lines 36-49); 

sending, by the CCMC, the first cloud cache management request based on the forwarding procedure (“The instance availability information 114 might also be utilized to queue or prioritize instance launch requests,” Col. 23, line 60 – Col. 24, line 14).
Roth fails to teach a set of CCSIs, each CCSI of the set of CCSIs corresponding to a different cloud application instance of a cloud application and storing corresponding in-memory data used by the different cloud application instance. Ortiz Rodriguez teaches a set of CCSIs, each CCSI of the set of CCSIs corresponding to a different cloud application instance of a cloud application (“Depending upon the service (205-207) that the user wants to access, service agent 203 loads the appropriate implementation as service instance 204 at runtime,” ¶ [0030]; “Service agent 203 loads an instance 210 of cache service that corresponds to the selected service instance 204,” ¶ [0032]) and storing corresponding in-memory data used by the different cloud application instance (Fig. 4, 410-414; also ¶ [0041]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate cache instances corresponding to service instances, as taught by Ortiz Rodriguez, into Roth, in order to utilize cache instances that know the appropriate service call for the 
Roth-Ortiz Rodriguez fails to teach sending the first cloud cache management request to a cloud cache service instance (CCSI). Gupta teaches sending a migration command to an instance associated with the migration (“The migration commands 316 may be sent to the instances, services, and resources 310 associated with the migration,” Col. 13, lines 1-20). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate sending commands to an instance, as taught by Gupta, into Roth-Ortiz Rodriguez, in order to cause an instance to pause, reboot and/or shutdown.
Roth-Ortiz Rodriguez-Gupta fails to teach a priority value for the first cloud cache management request calculated based on the retrieved set of service attributes. Zhang teaches a priority value for a cloud management request calculated based on a set of service attributes (“Priority may be determined in several ways as discussed above including strengths for priorities assigned by customers 140 and strengths assigned by the CSP based on customer 140 SLA, time of receiving the preference (e.g., preferences received earlier are given higher strengths than preferences received later or retrieved from a database), type of time preference (e.g., positive or negative), size of preference's time range (e.g., smaller ranges are given higher strength than larger ranges), etc.,” ¶ [0076]; “strengths (or weights) may be associated with each of the preferences. These strengths may be assigned by the customers 140 in their communications or assigned by the tenant control engine 200. Strengths represent a degree to which the tenant control engine 200 will attempt to satisfy the customer 

Regarding claims 2, 13, 24 and 36, Roth-Ortiz Rodriguez-Gupta-Zhang teaches the invention of claims 1, 12, 23 and 35, and further teaches: determining, by the CCMC, a management type of the cloud cache management operation (Gupta: “Depending on the maintenance operation, there may be a plurality of VM instances associated with the maintenance. For example, if the maintenance operation is to patch an application running on each of twenty VM instances, then there may be twenty VM instances that must be located,” Col. 17, lines 17-31); and retrieving, by the CCMC, the set of service attributes of the multiple sets of service attributes based on the management type (Gupta: Fig. 6, 610, 616 and/or 620), the set of service attributes associated with the corresponding CCSI (Gupta: “If the VM instance can be located 606, the system or migration manager may then gather 610 instance data from the VM instance as described above and may use that instance data to characterize 612 the VM instance according to, for example, the instance type, the instance size, the resources associated with the instance, and/or other such instance characteristics as described above,” Col. 17, lines 32-42).

Regarding claims 3, 14, 25 and 37, Roth-Ortiz Rodriguez-Gupta-Zhang teaches the invention of claims 1, 12, 23 and 35, and further teaches that the set of service attributes comprise a plurality of dimensions associated with the corresponding CCSI (Zhang: “Customers 140 may set time preferences (in the positive or the negative), a migration preference (e.g., whether to allow migration or to force Update in Place (UIP)), and in varying levels of strength for the preferences,” ¶ [0039]), each dimension of the plurality of dimensions corresponding to a different service-level agreement (SLA) (Zhang: “Tenants may be limited in how strong a preference they can express by the tenant control engine 200 and SLAs, such that only some tenants may have preferences of the highest strength or some tenants may be limited to preferences of the lowest strength,” ¶ [0042]).

Regarding claims 4, 15, 26 and 38, Roth-Ortiz Rodriguez-Gupta-Zhang teaches the invention of claims 3, 14, 25 and 35, and further teaches that the each dimension of the plurality of dimensions is associated with a weight and one or more plan levels (Zhang: “strengths (or weights) may be associated with each of the preferences… Tenants may be limited in how strong a preference they can express by the tenant control engine 200 and SLAs, such that only some tenants may have preferences of the highest strength or some tenants may be limited to preferences of the lowest strength,” ¶ [0042]).

Regarding claims 5, 16, 27 and 39, Roth-Ortiz Rodriguez-Gupta-Zhang teaches the invention of claims 4, 15, 26 and 38, and further teaches that the priority value for 

Regarding claims 7, 18, 29 and 41, Roth-Ortiz Rodriguez-Gupta-Zhang teaches the invention of claims 3, 14, 25 and 35, and further teaches that the plurality of dimensions comprise at least one of a dimension for service plans (Zhang: “Tenants may be given weights based on the number of VMs 130 they have running on a host machine 120 or based on their SLA (e.g., a premium SLA versus a basic SLA, a high uptime SLA versus a low uptime SLA, a large SLA versus a small SLA, etc.),”  [0048]), a dimension for a time elapse entering a next maintenance time, a dimension for a time elapse exiting from a previous maintenance time, a dimension for an operation length projection, or a dimension for a resource consumption projection (Roth: “customers might be permitted to pay an extra fee for "premium" instances that are given priority for replacement following a failure…Instance launches for replacement instances for heavily affected customers might also be prioritized,” Col. 23, lines 60-67).

Regarding claims 8, 19, 30 and 42, Roth-Ortiz Rodriguez-Gupta-Zhang teaches the invention of claims 1, 12, 23 and 35, and further teaches: delaying, by the CCMC, until a next maintenance time window to send the first cloud cache management request to the corresponding CCSI based on the priority value (Zhang: “When it is determined at DECISION OPERATION 440 that the UMN command's preferences do not have priority…the customer 140 may be queried to provide secondary or alternative preferences in light on the conflicting preferences,” ¶ [0077]; “Secondary preferences may include different time preferences, different migration preferences, or different time and migration preferences. For example, a customer 140 with preferences to update at a given time and UIP, which conflict with another tenant's preferences (e.g., to not update at the given time and UIP), may be notified that its preferences have failed to be implemented, but that the customer 140 may choose whether to change its time preference to preserve its migration preference, change its migration preference to preserve its time preference, or change both its time preferences and migration preferences,” ¶ [0063]).

Regarding claims 9, 20, 31 and 43, Roth-Ortiz Rodriguez-Gupta-Zhang teaches the invention of claims 1, 12, 23 and 35, and further teaches that a management type of the cloud cache management operation comprises one of backup, restore, or migration (Roth: Fig. 9, 904A-904C).

Regarding claims 10, 21, 32 and 44, Roth-Ortiz Rodriguez-Gupta-Zhang teaches the invention of claims 1, 12, 23 and 35, and further teaches: receiving, by the CCMC, a 

Regarding claims 11, 22, 33 and 45, Roth-Ortiz Rodriguez-Gupta-Zhang teaches the invention of claims 1, 12, 23 and 35, and further teaches: sending, by the CCMC, the first cloud cache management request to the corresponding CCSI on a cloud cache service node (Gupta: “The migration commands 316 may be sent to the instances, services, and resources 310 associated with the migration,” Col. 13, lines 1-20), the cloud cache service node comprising a set of CCSIs including the corresponding CCSI (Roth: Fig. 3 depicting a plurality of server computers each hosting a plurality of instances), wherein the set of CCSIs on the cloud cache service node share a same memory space (Roth: “the instance manager 308 might be a hypervisor or another type of program configured to enable the execution of multiple virtual machine instances 104 on a single server 302, for example. Other types of instance managers 308 might be used with other types of instances 104,” Col. 10, lines 40-54; “instances of caching resources,” Col. 5, lines 43-67).

Claims 6, 17, 28 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roth-Ortiz Rodriguez-Gupta-Zhang as applied to claims 4, 15, 26 and 38 above, and further in view of U.S. Pub. No. 2009/0046102 (“Hamilton”).

Regarding claims 6, 17, 28 and 40, Roth-Ortiz Rodriguez-Gupta-Zhang teaches the invention of claims 4, 15, 26 and 38, but fails to teach that a sum of the weight associated with the each of the plurality of dimensions equals to 100%. Hamilton teaches a sum of the weight associated with the each of the plurality of dimensions equals to 100% (Fig. 8C). It would have been obvious to one of ordinary skill in the art .

Claim 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roth-Ortiz Rodriguez-Gupta-Zhang as applied to claim 1 above, and further in view of U.S. Pub. No. 2011/0069666 (“Kahn”).

Regarding claim 46, Roth-Ortiz Rodriguez-Gupta-Zhang teaches the invention of claim 1, but fails to teach calculating, by the CCMC, the priority value for the first cloud cache management request based on products of a plurality of weights and a plurality of plan levels, each product of the products being a product between one of the plurality of weight and a corresponding one of the plurality of plan levels. Kahn teaches calculating a transmission resource priority value based on products of a plurality of weights and a plurality of plan levels, each product of the products being a product between one of the plurality of weight and a corresponding one of the plurality of plan levels (“the scheduler/resource allocator 416 allocates resources in accordance with the determined priorities received from the prioritizer 414, for example, in a manner described regarding step 220 of FIG. 2 and, optionally, step 222,” ¶ [0054]; “a user, having the Gold level service agreement, may receive an increased portion of the resources allocated to such a user, e.g., twice of what the determined priority indicates, while a user having the Bronze level service agreement may receive a decreased portion of the resources .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner sh	ould be directed to JULIAN CHANG whose telephone number is (571)272-8631.  The examiner can normally be reached on Monday-Friday 9AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on (571)272-3865.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JULIAN CHANG
Examiner
Art Unit 2455



/Julian Chang/Examiner, Art Unit 2455

/EMMANUEL L MOISE/Supervisory Patent Examiner, Art Unit 2455